Citation Nr: 0105628	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated 30 
percent disabling from July 8, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The RO has indicated that the veteran served on active duty 
from June 1993 until April 1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1997 
rating decision by the Buffalo, New York Regional Office (RO) 
which granted service connection for PTSD and temporal 
mandibular joint (TMJ) syndrome, and rated each 10 percent 
disabling, effective from July 8, 1998.  Subsequently, by an 
April 2000 rating decision, the disability evaluations for 
PTSD and TMJ syndrome were increased to 30 percent and 20 
percent, respectively, effective from July 8, 1998.

Because the veteran argued in her December 1997 notice of 
disagreement and a September 1998 substantive appeal that a 
20 percent rating was warranted for TMJ syndrome, which 
rating was subsequently granted in April 2000, effective from 
the date of her original claim, the Board finds that her 
appeal of this issue has been satisfied.  

As for the PTSD rating claim, the veteran did not limit her 
claim to a specific rating.  Consequently, this issue remains 
on appeal before the Board.  With respect to this claim for a 
higher rating, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue as noted above.


REMAND

The appellant asserts that the symptoms associated with her 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation.  


A review of the record discloses that the appellant underwent 
a VA examination in September 1997.  In an addendum to that 
report, it was noted that the veteran had not reported for 
two separately scheduled social surveys which had been set up 
for that month.  She was most recently evaluated in March 
1999 wherein it was determined that she had moderate to 
severe psychosocial stressors with a Global Assessment of 
Functioning (GAF) score of 55.  However, this examination 
appears to have been fairly cursory, and did not elaborate on 
the disability in a way in which current rating criteria for 
mental disorders may be readily applied.  See 38 C.F.R. 
§ 4.130 (2000).  Additionally, it stands in contrast to the 
September 1997 examination report where it was also noted 
that she had moderate to severe psychosocial stressors, but 
had a GAF score of 61 to 70.  The Board is thus of the 
opinion that another psychiatric examination, to include 
psychological testing and a social and industrial survey, is 
required to more accurately ascertain the level of disability 
experienced by the veteran within the context of 38 C.F.R. 
§ 4.130. 

Additionally, the record indicates that the veteran receives 
outpatient therapy at the VA Syracuse, New York mental health 
clinic and at a VA vet center.  It is shown that the most 
recent clinic notes in each instance have been dated and/or 
received in April 1998.  Given the veteran's report of 
worsening problems, a remand is also required so that efforts 
can be undertaken to ensure that the evidentiary record is 
complete by retrieving any additional outpatient records.

The Board also notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, 

Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The RO has not yet considered the veteran's claim 
in the context of the new law.  Nor has the veteran had an 
opportunity to prosecute her claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO for further development.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and consider and apply those portions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, that are 
applicable to the veteran's claim for a 
higher rating.  Among other things, the 
RO should notify the veteran of "any 
information, and any medical or lay 
evidence, not previously provided to 
[VA] that is necessary to substantiate" 
her claim.  In so doing, the RO should 
indicate to the veteran which portion of 
the required information and evidence, 
if any, she is to obtain, and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for a VA social and industrial survey 
and psychiatric examination, to include 
psychological testing, preferably by an 
examiner who has not seen her before, to 
determine the extent of the service-
connected PTSD.  All necessary tests and 
studies 

should be conducted in order to describe 
the symptomatology attributable to PTSD.  
The report of the examination should 
contain a detailed account of all 
manifestations of PTSD.  A GAF score 
should be provided with an explanation 
of the score's meaning within the 
context of the applicable rating 
criteria.  Findings should be made 
sufficient to apply the criteria found 
in 38 C.F.R. § 4.130 (2000).  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claim for a higher rating 
for PTSD.  Consideration should include 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




